UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 24, 2010 UNITED COMMUNITY BANCORP (Exact name of registrant as specified in its charter) United States 0-51800 36-4587081 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 92 Walnut Street, Lawrenceburg, Indiana47025 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(812) 537-4822 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. In connection with the previously announced retirement of Anthony C. Meyer as director, the Board of Directors of United Community Bancorp (the “Company”) amended Article III, Section 2 of the Company’s Bylaws to decrease the number of directors from nine to eight effective June 30, 2010.The Company’s Amended and Restated Bylaws are filed as Exhibit 3.1 hereto. Item 9.01Financial Statements and Exhibits. (d)Exhibits NumberDescription 3.1 Amended and Restated Bylaws of United Community Bancorp SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNITED COMMUNITY BANCORP (Registrant) Date: June 29, 2010 By: /s/Elmer G. McLaughlin Elmer G. McLaughlin Executive Vice President, Chief OperatingOfficer andCorporate Secretary
